394 F.2d 462
Sam VINCE and Patrina Vince, Appellants,v.UNITED STATES of America, Appellee.
No. 25448.
United States Court of Appeals Fifth Circuit.
May 2, 1968.

Franz Joseph Baddock, Baton Rouge, La., for appellant.
Kathleen Ruddell, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., New Orleans, La., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District judge.
PER CURIAM:


1
Appellants complain of a judgment against them as guarantors of a small loan made by the Small Business Administration to their corporation, Vince Mechanical Contractors, Inc.  In substance, they attack the judgment on the ground that the trial court declined to consider their assertion that the Small Business Administration improperly administered assigned accounts held as collateral.  They say that Louisiana law requires that the broad power given by the guaranty instrument cannot exceed those powers actually granted in the promissory note itself.


2
We agree with the trial court that the contract of guaranty ('suretyship' under Article 3037 of the Louisiana Code) does not place 'more onerous conditions' upon the guarantors than those contracted by the debtor.  To the extent that the conditions are more broadly stated in the guaranty agreement, we conclude that the guarantors waived, to such extent, the provisions of the codal sections involved.


3
Assuming that we are to apply louisiana law, see United States v. Yazell, 382 U.S. 341, 86 S. Ct. 500, 15 L. Ed. 2d 404, we find no Louisiana decisions limiting the power of such guarantors to waive the benefits of the statute.


4
The judgment is affirmed.